 1                                                                         FILED
2
                                                                           NOV 1 8 2019
3

4
 5
6                             UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
9    ANDREA ANDREWS,                                   Case No.: 3:19-cv-01873-BEN-MDD
10                                       Plaintiff,
                                                       ORDER DENYING MOTION TO
11   v.                                                PROCEED IN FORMA PAUPERIS
12   ANDREW SAUL, Acting Commissioner
     of Social Security,
13
                                       Defendant.
14
15
16         Before this Court is a Motion to Proceed In Forma Pauperis ("IFP"), filed by

17   Plaintiff Andrea Andrews. (Docket No. 2.) Plaintiff filed a Complaint seeking judicial

18   review of a decision by the Commissioner of Social Security denying her application for
     disability benefits. (Docket No. 1.)
19
20         All parties instituting any civil action, suit, or proceeding in a district court of the

21   United States, except an application for a writ of habeas corpus, must pay a filing fee. 28

22   U.S.C. § 1914(a). An action may proceed despite a plaintiffs failure to prepay the entire
     fee only ifhe is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). Under 28
23
     U.S.C. § 1915(a)(l),
24
           [A]ny court of the United States may authorize the commencement,
25
           prosecution or defense of any suit, action or proceeding ... without
26         prepayment of fees or security therefor, by a person who submits an affidavit
           that includes a statement of all assets such [person] possesses that the person
27
           is unable to pay such fees or give security therefor.
28


                                                                                3: 19-cv-0 1873-BEN-MDD
 1         A party "need not be absolutely destitute to obtain benefits of the informa
2 pauperis statute." Jefferson v. United States, 277 F.3d 723, 725 (9th Cir. 1960). "But
3    'the same even-handed care must be employed to assure that federal funds are not
4    squandered to underwrite, at public expense, either frivolous claims or the remonstrances
5    of a suitor who is financially able, in whole or in material part, to pull his own oar.'"
6 Anderson v. California, No. 3:10-cv-2216 MMA (AJB), 2010 WL 5056019, at *1 (S.D.
7    Cal. Dec, 6, 2010) (internal citation omitted). Thus, a court may deny IFP status to an
8    applicant who can pay the filing fee with acceptable sacrifice to other expenses. Greene
9    v. Rodriguez, No. 3:07-cv-1888 W (BLM), 2008 WL 816797 (S.D. Cal. Mar. 24, 2008).
10         Here, Plaintiff claims she is and has remained unemployed for the past twelve
11   months. (Doc. No. 2 at ,r,r 2-3.) As a result, she has not received any wages or take-
12   home pay during that time. Id. Furthermore, Plaintiff claims not to possess any assets
13   aside from a bank account containing $250.00. Id. at 2 ,r 4. Plaintiffs affidavit reflects
14   she has monthly expenses of approximately $5,740.00. Id. ,r 6. This includes $2,100 for
15   rent, $990 for automobile payments, $1,000 for credit card bills, $600 for food, $250 for
16   utilities, and $800 for medications and miscellaneous expenses. Id.
17         The Court has examined the Plaintiffs affidavit and determined that she has not
18   provided sufficient information to establish an entitlement to IFP status. Plaintiffs
19   affidavit does not indicate if she owns community property with her husband.
20   Considering the aforementioned, the Court is unable to determine if Plaintiff is entitled to
21   IFP status.
22          Therefore, the Motion to Proceed IFP is DENIED, and the action is DISMISSED
23   without prejudice due to Plaintiffs failure to satisfy the filing requirement. To have this
24   case reopened, Plaintiff must, no later than December 6, 2019, pay the filing fee or file
25   a new motion to proceed IFP. If Plaintiff decides to file a new motion to proceed IFP,
26   she should take care to fully and accurately inform the Court of her financial status. If
27   Petitioner does not pay the filing fee or submit a new motion, this action shall remain
                                                                                              .
28   closed without further Order of the Court. For Plaintiff's convenience, the Clerk of Court
                                                    2
                                                                                3: 19-cv-0 1873-BEN-MDD
 l   shall attach to this Order a blank informa pauperis application.
2          IT IS SO ORDERED.                                            ,.
:    Dated: Novemb~, 2019

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                        3:19-cv-01873-BEN-MDD
